Citation Nr: 1206529	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-06 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 21, 2006, for the grant of service connection for bilateral hip avascular necrosis with loss of use of both legs.


REPRESENTATION

Appellant represented by:	David C. Corey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to April 1981 and from February 1985 to January 1988.  The Veteran died in August 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

During the pendency of the Veteran's appeal, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  Id.; 38 U.S.C.A. § 5121A (West 2002).

In March 2011 the RO determined that the appellant could properly be substituted as the claimant in the pending appeal.


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for bilateral hip avascular necrosis with loss of use of both legs until April 21, 2006.


CONCLUSION OF LAW

Entitlement to an effective date prior to April 21, 2006, for the grant of service connection for bilateral hip avascular necrosis with loss of use of both legs, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim arises from the disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to VA's duty to assist, the Board finds that all pertinent treatment and examination records have been obtain and thus there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 2002) or 38 C.F.R. § 3.159 (2011), and that the appellant will not be prejudiced by the Board's adjudication of her claim.

The appellant argues that an earlier effective date is warranted for the grant of service connection for bilateral hip avascular necrosis with loss of use of both legs.  The appellant argues that the Veteran filed a claim of entitlement to service connection for a bilateral hip disorder in August 2004 when he requested an increase in the disability rating assigned for his service-connected back disability.  The appellant further argues that in a subsequent letter dated and received by the RO in September 2004 the Veteran clarified that he sought entitlement to service connection for a bilateral hip disability.

Initially, the Board notes that review of the claims file reveals that the first page of the letter dated and received in September 2004, is missing.  The appellant has submitted a complete copy of the letter submitted by the Veteran in September 2004, including the missing first page.  Affording the appellant the benefit of the doubt the Board finds that the first page of the letter, as submitted by the appellant, was a part of the claims file in September 2004.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The United States Court of Appeals for Veterans Claims (Court) recently discussed the case law and regulations regarding the scope of a Veteran's claim in Delisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated:

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Moreover, even if a claimant attempts to identify his diagnosis in his claim for benefits, his claim is not limited necessarily to benefits for that diagnosis.  See Clemons, 23 Vet. App. at 5 ("[A] self-represented layperson ... ha[s] neither the legal or medical knowledge to narrow the universe of his claim.... [He does] not file a claim to receive benefits only for a particular diagnosis, but for the affliction his ... condition, whatever that is, causes him.").  Also, even if a claimant believes that his condition is related to service in a particular way, his claim is not limited solely to one theory of service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 16 (2006) (a claim "includes all theories under which service connection may be granted").

Of course, the Secretary is not required to raise and investigate "all possible" theories of service connection for a claim.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (noting that the duty to assist is triggered when "some evidence ... 'indicates' that the disability 'may be associated' with ... service" (quoting 38 U.S.C. § 5103A(d)(2)(B))), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.").  But, upon the filing of a claim for benefits, the Secretary generally must investigate the reasonably apparent and potential causes of the veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson, 21 Vet. App. at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5.

.  .  .

It is important to note that we do not hold that a claim for benefits reasonably encompases a claim for unclaimed disabilities that are not a cause of the condition for which benefits are sought, or for unclaimed disability that arise as a result of the condition for which benefits are sought.  See Brokowski, 23 Vet. App. at 86-87 (finding that a claim for benefits for depression and anxiety did not reasonably encompass a claim for benefits for peripheral neuropathy where (1) the claim for benefits for depression and anxiety contained no reference to peripheral neuropathy or related symptoms, and (2) medical records "provided no information that ... the nature of his disability involved peripheral neuropathy"); cf. Ellington [v. Peake], 541 F.3d [1364, 1369 (Fed. Cir. 2008)] (finding that, where a claimant originally filed a claim for benefits for leukemia and later developed diabetes and hypertension as a result, the effective date for benefits for diabetes and hypertension need not be identical to the effective date for benefits for leukemia).

Delisio v. Shinseki, 25 Vet. App. 45, 53 and 55 (2011).

Here, the RO granted service connection effective April 21, 2006,the date of receipt of a Substantive Appeal on a VA Form 9 perfecting an appeal regarding entitlement to an evaluation in excess of 30 percent disabling for residuals of an injury of the lumbar spine with degenerative changes and compressive fracture.  A memorandum submitted with the VA Form 9 specifically stated that the Veteran had "in-service injuries not only to the [V]eteran's spine and back but also his hips."  (Emphasis in the original).  The RO interpreted these statements as a claim for service connection for a bilateral hip disability.

The letter dated in August 2004, and identified by the appellant as the claim foe entitlement to service connection for a bilateral hip disability, solely reports when the Veteran was last seen and evaluated, the name and address of the Veteran's physician, and indicates that the Veteran sought "an immediate increase in disability compensation from the Department of Veteran's Affairs . . ."  The Board finds that this letter is not sufficient to serve as a claim for service connection for a bilateral hip disorder.  Although the letter expresses an intent to apply for benefits, it identifies the benefit sought as an increased evaluation for his service-connected disability and does not indicate in any way any intention to seek benefits for a hip disability.  Therefore, the statement received in August 2004 is not a claim of entitlement to service connection for a bilateral hip disability.  38 C.F.R. §§ 3.151, 3.155; Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Subsequently, in August 2004 the RO sent the Veteran a letter seeking additional information.

In response to the August 2004 RO letter, in a letter dated and received in September 2004, the Veteran indicated:

If memory serves me correctly, I believe my first evaluation for disability and the start of my compensation was in late 1988.  At that time I was rated at 30% disabled for the fractured vertebra only.  This is my first request since 1988 for an increase in disability compensation and rating.

The ability to do even the most simple things such as putting on socks and shoes is now impossible.  Anything that requires bending my legs at the knees, hips, or the combination of both is almost impossible.  Climbing stairs, walking even small distances, sitting and getting up from the sitting position is extremely painful.  

The Veteran continued to indicate that he had difficulty at work due to trouble "climbing numerous steps and excessive walking on inclines and declines."

The appellant's representative argues that the Veteran's statements in this letter were sufficient to constitute a claim for service connection for a bilateral hip disability.

The Board finds that the Veteran's statement in September 2004, including page one, is not sufficient to quality as a claim for service connection for a bilateral hip disability.  As noted above, a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  It is clear from the statement that the Veteran sought a higher evaluation for his service connected back disability.  However, it is unclear from the statement that the Veteran intended to apply for service connection for a bilateral hip disability.  The Board acknowledges that the scope of the Veteran's claim will be based on a sympathetic assessment of the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim;" however, the Board notes that the statement of the Veteran expressed his back symptomology in terms of the difficulty he experiences in moving his knees and hips rather than an indication that he has knee or hip disabilities for which he sought service connection.  As such, the Board finds that the September 2004 letter is not a claim of entitlement to service connection for a bilateral hip disability.

The Board notes that the Veteran submitted, through his accredited representative, a statement dated and received by the RO in January 2006 that states:

I received a denial notice for an increase in compensation claim.  I am requesting your help as an agent during my appeals process.  I have been rated at 30% since 1988, when I was honorably discharged from the Air Force.  In May 2005, I was placed in a wheelchair and my medical records reflect severe lower back and hip problems.

Again, the Board finds that this statement is not a claim for service connection for a bilateral hip disability as the claim identified by the Veteran was entitlement to a higher evaluation for his back disability.  The indication that the Veteran was in a wheelchair and that his medical records reflect severe lower back and hip problems did not reveal any indication that he sought service connection for a hip disability.

The Veteran was awarded service connection for bilateral hip avascular necrosis with loss of use of both legs effective April 21, 2006, the date of the statement indicating that the Veteran had in-service injuries to his hips.  Although the appellant's representative has indicated that the medical evidence of record in 2004 indicated that the Veteran had hip problems, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In addition, the Board notes that as noted by the appellant's representative, the VA examiner in 2004 did not render an opinion associating the Veteran's hip problems with the Veteran's active service.  Because the Veteran did not file a formal or informal application for service connection prior to April 21, 2006, VA is precluded, as a matter of law, from granting an effective date prior to April 21, 2006, for service connection for bilateral hip avascular necrosis with loss of use of both legs.

Although it is regrettable that the Veteran may not have fully understood the procedures for obtaining benefits to which he was entitled, payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim, set forth in 38 U.S.C.A. § 5110(a).  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  

Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  In denying this claim, the Board acknowledges the Veteran's decorated service and the unfortunate circumstances of the case.  The Board notes that the appellant's arguments essentially constitute a theory of equitable relief.  Although the Board denies his claim as a matter of law, the Board is sympathetic to the claim.  The Board, however, is without authority to grant an earlier effective date for service connection for bilateral hip avascular necrosis with loss of use of both legs on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. at 425.  Because the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to April 21, 2006, for the grant of service connection for bilateral hip avascular necrosis with loss of use of both legs, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


